DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/17/2022.
Claims 1, 4-5, 7, 9-13 and 15-19 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 5, which depends on claim 1 that recites the first and second metal wires undulate in a plane 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11-12, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2008/0276984) in view of Harley (US 2015/0004737), Hack et al. (US 2008/0216887) and Jiao (CN103531646 with provided English translation).
Addressing claims 1, 4 , 11-12, 15 and 19, Kinoshita discloses a solar assembly comprises a plurality of substrates 100s (figs. 8-10), each substrate comprising:
a substrate 100 having a back surface (the surface on which the E and F regions are formed in fig. 9) and an opposing light-receiving surface (fig. 9);
a plurality of alternating N-type (E) and P-type (F) semiconductor regions disposed in or above the back surface of the substrate (fig. 9), wherein each of the plurality of alternating N-type and P-type semiconductor regions is a linear region extending in a first direction from one edge of the substrate to an opposing edge of the substrate (fig. 8); and
a plurality of metal wires 300 and 400 disposed over the plurality of N-type (wires 300 for N-type regions E) and P-type (wires 400 for P-type regions F) semiconductor regions, including a first metal wire 300 and a second metal wire 400 of the plurality of metal wires each having a longest length that is parallel with the first direction (fig. 8), wherein the first metal wire 300 is a single metal wire continuous between and extending beyond one end and coupling the first metal wire 300 to one of the N-type 

Kinoshita is silent regarding the first single metal wire is continuous and undulating in a plane parallel with the back surface of the substrate between and extending beyond two bonding points with the N-type semiconductor region, the second single metal wire is continuous and undulating in the plane parallel with the back surface of the substrate between and extending beyond two bonding points with the P-type semiconductor region and a metal seed layer having a corresponding portion disposed between each of the plurality of alternating N-type and P-type semiconductor regions and a corresponding one of the plurality of metal wires, wherein the undulating single metal wires each include bends in the single metal wire with an amplitude less than a half-width of the corresponding metal seed layer.

Harley discloses a back-contact solar cell having alternating first and second metal wires disposed on the corresponding N-type and P-type semiconductor regions on the back surface thereof ([0002] and fig. 22); wherein, the first and second metal wires are continuous wires extending beyond two bonding points 160.  Harley further discloses using a metal seed layer 121 to facilitate the bonding points between the semiconductor regions and corresponding one of the plurality of metal wires.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Kinoshita with forming the bonding points between the first and second metal wires and the corresponding semiconducting regions according to the technique disclosed by Harley in order to remove unnecessary manufacturing steps that result in increased manufacturing output yield and significant production cost savings (Harley, [0019]).

Jiao discloses a solar cell comprising welding layer 5 formed on the electrode layer 2 to facilitate welding connection between the electrode layer and the connecting electrodes for connecting a plurality of solar cells in series ([0002] and Abstract); wherein, the welding layer has the same width as that of the electrodes (fig. 4).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Kinoshita in view of Harley with the metal seed layer between the semiconductor regions and the connecting metal wires and the metal seed layer has the same width as the electrode disclosed by Jiao in order to obtain the predictable result of facilitating welding connection between the semiconductor regions and the corresponding connecting metal wires (Rationale B, KSR decision, MPEP 2140).

Hacke discloses metal wires for attachment to the semiconductor regions on the back surface of the solar cell (fig. 6A); wherein, the metal wires include undulating sections 300 in a plane parallel to the back surface of the solar cell between and extending beyond two bonding points (figs. 6A-7A).  The undulating sections of the single metal wires of Hack include bends in the 

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the first and second metal wires of Kinoshita in view of Harley with the undulating portions 300 between the bonding points as disclosed by Hacke in order provide flexure that reduces stress caused by temperature cycling induced stress (Hacke, [0044-0045]).  In the modified solar cell of Kinoshita in view of Harley and Hacke, the first and second metal wires having the undulating portions 300 between the bonding points are the first and metal wires that are single metal wires continuous and undulating in a plane parallel with the back surface of the substrate between and extending beyond two bonding points.  The undulating section 300s in the first and second metal wires correspond to the claimed stress relief feature of claims 4 and 12.  Furthermore, the limitation “wherein the undulating single metal wires each includes bends in the single metal wire with an amplitude less than a half-width of the corresponding metal seed layer portion” because the modified solar cell of Kinoshita in view of Harley and Jiao has the metal seed layer that has the same width as the connecting electrode; therefore, the undulating sections of the connecting electrodes or the claimed metal wires have an amplitude less than a half-width of the corresponding metal seed layer portion since the undulating sections have an amplitude less than a half-width of the connecting electrodes or the claimed metal wires.
  
Addressing claim 17, figs. 6-7 of Harley show electrically connecting the plurality of metal wires to the metal seed layer comprises soldering or welding (paragraph [0027] discloses forming the metal bond 160 using soldering or welding) the plurality of metal wires to the metal seed layer at points 160 along each of the metal wires of the plurality of metal wires (figs. 22-23).

Claims 5, 7, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2008/0276984) in view of Harley (US 2015/0004737), Hack et al. (US 2008/0216887) and Jiao (CN103531646 with provided English translation) as applied to claims 1, 4, 11-12, 15, 17 and 19 above, and further in view of Gillot et al. (US 2015/0340529).
Addressing claims 5, 7, 13 and 16, Kinoshita, Harley and Hacke are silent regarding the limitation of current claims.

Gillot discloses a back contact solar cell comprising a plurality of metal wires 101 for interconnecting the N-type and P-type semiconductor regions of one solar cell to the P-type and N-type semiconductor regions of an adjacent solar cell (figs. 2 ad 6), similarly to those of Kinoshita.  Furthermore, Gillot discloses a plurality of insulating wires 103 is parallel along a direction orthogonal to the first direction (figs. 1, 3A-3B, 4 and paragraphs [0059-0060 and 0093]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Kinoshita with the plurality of insulating wires with the plurality of metal wires as disclosed by Gillot in order to improve flexibility (Gillot, [0115]), reducing the thermal mechanical stresses of the cell connections (Gillot, [0085]) and allowing better adaptation to the stresses of wiring providing greater freedom for arrangement of the portions of the electrically conductive wire or ribbon (Gillot, [0097]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2008/0276984) in view of Harley (US 2015/0004737), Hack et al. (US 2008/0216887) and Jiao (CN103531646 with provided English translation) as applied to claims 1, 4, 11-12, 15, 17 and 19 above, and further in view of Sainoo et al. (US 2012/0037203).
Addressing claim 9, Kinoshita discloses the plurality of N-type and P-type semiconductor regions is a plurality of N-type and P-type diffusion regions formed in the silicon substrate (figs. 8-10).

Kinoshita is silent regarding the substrate is a monocrystalline silicon substrate.

Sainoo discloses a solar assembly comprising a plurality of solar cell having back contact regions (fig. 2) similarly to that of Kinoshita; wherein, the substrate 21 is a monocrystalline substrate [0083].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Kinoshita by substituting the known substrate material of Kinoshita with the known monocrystalline substrate material disclosed by Sainoo in order to obtain the predictable result of forming a semiconductor substrate for back contact solar cells (Rationale B, KSR decision, MPEP 2143).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2008/0276984) in view of Harley (US 2015/0004737), Hack et al. (US 2008/0216887) and Jiao (CN103531646 with provided English translation) as applied to claims 1, 4, 11-12, 15, 17 and 19 above, and further in view of Harada et al. (US 2017/0170342).
Addressing claim 10, Kinoshita is silent regarding the plurality of the N-type and P-type semiconductor regions are polycrystalline silicon regions formed above the back surface of the substrate.

Harada discloses rear-contact solar cells similarly to those of Kinoshita; wherein, the solar cell substrate is monocrystalline and the P-type and N-type semiconductor regions are polycrystalline [0171-0172] formed above the back surface of the substrate.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Kinoshita with the N-type and P-type polycrystalline semiconductor regions formed above the back surface of the substrate as disclosed by Harada in order to obtain the predictable result of generating and conducting the current generated from light exposure (Rationale B, KSR decision, MPEP 2143).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2008/0276984) in view of Harley (US 2015/0004737), Hack et al. (US 2008/0216887) and Jiao (CN103531646 with provided English translation) as applied to claims 1, 4, 11-12, 15, 17 and 19 above, and further in view of Krokoszinski (US 2015/0059822).
Addressing claim 18, fig. 8 of Kinoshita discloses the metal wires extend to a second substrate of an adjacent solar cell to interconnect the adjacent solar cells.  Likewise, Hacke discloses the metal wires extend to a second substrate an adjacent solar cell to interconnect the adjacent solar cells (fig. 6A) and Harley also discloses the metal wires extend to a second substrate of an adjacent solar cell to interconnect the adjacent solar cells (fig. 23).

Kinoshita, Hacke and Harley are silent regarding the claimed step.

Krokoszinski discloses the step of establishing series connection between two solar cells via the plurality of metal wires for connecting the negative semiconductor regions of one solar cell to the positive semiconductor regions of the adjacent solar cell like that of Gillot and Kinoshita.  The step includes coupled the plurality of metal wires 575 and 573 to a second substrate (fig. 6), which is followed by disconnecting one polarity of the plurality of metal wires between the substrate and the second substrate to form a series connection between the substrate and the second substrate (fig. 7).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Kinoshita in view of Harley and Hacke with the steps disclosed by Krokoszinski in order to obtain the predictable result of establishing series connection between the back contact solar cells (Rationale B, KSR decision, MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7, 9-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/04/2022